In an action for separation, defendant husband appeals from so much of a judgment of the Supreme Court, Westchester County, dated November 2, 1966, dismissing the complaint after a nonjury trial, as awarded plaintiff permanent alimony and an additional counsel fee; and plaintiff cross-appeals from the same judgment. Cross appeal dismissed, with $30 costs and disbursements, unless plaintiff file and serves a proper appendix within 30 days after entry of the order hereon. Determination of defendant’s appeal will be held in abeyance in the meantime. The appendix submitted by plaintiff is patently insufficient for the purpose of reviewing the issues raised by her. It is clearly impossible to review the weight of the evidence without an examination of all the pertinent proof; and plaintiff’s appendix is completely wanting in that regard (see, E. P. Reynolds, Inc. v. Eager Elec. Go., 17 N Y 2d 51; Pollack v. Pollack, 25 A D 2d 756; CPLR 5528; Appellate Division Rules, Second Dept., part 1, rule XVI). Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.